Citation Nr: 0032900	
Decision Date: 12/18/00    Archive Date: 12/28/00

DOCKET NO.  99-04 578	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an effective date earlier than August 7, 
1995, for the award of a 70 percent evaluation for the post-
traumatic stress disorder (PTSD) disability.

2.  Entitlement to an effective date earlier than August 7, 
1995, for the award of a total disability rating based on 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Hannan, Counsel



INTRODUCTION

The appellant had active service in the Army from April 1968 
to March 1970.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from a September 1998 
rating decision of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Montgomery, Alabama by which the RO 
granted a 70 percent evaluation for PTSD, as well as 
entitlement to a total rating based on individual 
unemployability (TDIU) due to service-connected disability; 
this rating implemented the Board decision issued in August 
1998.  The RO assigned an effective date of August 7, 1995 
for each issue.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained by 
the RO.

2.  In September 1998, pursuant to a Board decision, the RO 
evaluated the appellant's service-connected PTSD disability 
as 70 percent disabling, effective from August 7, 1995.  The 
appellant had previously been assigned an evaluation of 50 
percent for his PTSD disability, effective from August 7, 
1995.  

3.  In September 1998, pursuant to a Board decision, the RO 
granted a total rating based on individual unemployability, 
effective from August 7, 1995.

4.  The appellant submitted an informal claim for an 
increased rating on October 6, 1994, and he was not shown to 
be employed at that time.  No earlier claim is shown.


CONCLUSIONS OF LAW

1.  The criteria for an earlier effective date of October 6, 
1994, but no earlier, for the assignment of a 70 percent 
rating for PTSD have been met.  38 U.S.C.A. §§ 1155, 5110 
(West 1991 & Supp. 2000); 38 C.F.R. §§ 3.157, 3.340, 3.341, 
3.400, 4.16 (2000).

2.  The criteria for an earlier effective date of October 6, 
1994, but no earlier, for the assignment of a total rating 
based on individual unemployability due to service-connected 
disabilities have been met.  38 U.S.C.A. §§ 1155, 5110 (West 
1991 & Supp. 2000); 38 C.F.R. §§ 3.157, 3.340, 3.341, 3.400, 
4.16 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant contends that his entitlement to a 70 percent 
evaluation for PTSD and a total rating based on individual 
employability should be effective from 1991.  The Board notes 
that, in March 1994, the appellant's claim for a rating in 
excess of 10 percent for the PTSD disability was denied by 
the RO.  He was informed of that rating decision on March 30, 
1994, but did not appeal.  That rating is, therefore, final; 
no appropriate collateral attack of that rating has been 
initiated.  

Except as otherwise provided, the effective date of the award 
of an evaluation based on an original claim, a claim reopened 
after a final disallowance, or a claim for an increase will 
be the date of receipt of the claim or the date entitlement 
arose whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. 
§ 3.400.

The effective date of an increase in disability compensation 
is the earliest date as of which it is factually 
ascertainable that an increase in disability has occurred if 
a claim is received within one year of such date.  Otherwise, 
the effective date is the date of receipt of the claim.  
38 C.F.R. § 3.400(o)(2).

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by VA.  38 U.S.C.A. § 5101(a); 
38 C.F.R. § 3.151.  Any communication or action indicating an 
intent to apply for one or more benefits under the laws 
administered by VA from a claimant may be considered an 
informal claim.  Such informal claim must identify the 
benefit sought.  Upon receipt of an informal claim, if the 
formal claim has not been filed, an application form will be 
forwarded to the claimant for execution.  If received within 
one year from the date it was sent to the claimant, it will 
be considered filed as of the date of the receipt of the 
informal claim.  When a claim has been filed which meets the 
requirements of 38 C.F.R. § 3.151, an informal request for 
increase or reopening will be accepted as a claim.  38 C.F.R. 
§ 3.155.  

A report of examination or hospitalization which meets the 
requirements of 38 C.F.R. § 3.157 will be accepted as an 
informal claim for benefits, if the report relates to a 
disability which may establish entitlement.  Once a formal 
claim for compensation has been allowed, receipt of one of 
the following will be accepted as an informal claim for 
increased benefits: (1) Report of examination or 
hospitalization by VA or uniformed services.  The date of 
outpatient or hospital examination or date of admission to a 
VA or uniformed services hospital will be accepted as the 
date of receipt of a claim, only when such reports relate to 
examination or treatment of a disability for which service-
connection has previously been established or when a claim 
specifying the benefit sought is received within one year 
from the date of such examination, treatment or hospital 
admission.  (2) Evidence from a private physician or layman.  
The date of receipt of such evidence will be accepted when 
the evidence furnished by or in behalf of the claimant is 
within the competence of the physician or lay person and 
shows the reasonable probability of entitlement to benefits.  
38 C.F.R. § 3.157.

In this case, the RO, in a September 1998 rating decision, 
granted an effective date of August 7, 1995, for the 
assignment of an increased rating of 70 percent for the PTSD 
disability.  The RO also granted a TDIU rating, effective 
from August 7, 1995.  The appellant contends that he should 
be entitled to an effective date for the receipt of TDIU 
benefits of October 31, 1991.

As the RO assigned an effective date of August 7, 1995, for 
both the 70 percent evaluation and the TDIU rating, the 
initial inquiry concerns whether there was a claim for 
increased rating/TDIU filed before the current effective date 
of the 70 percent evaluation and the TDIU rating in August 
1995.  The Board finds that, when liberally construed, the 
document filed in March 1995, along with associated VA 
medical records, constitutes such a claim.

In a letter received by the RO on March 23, 1995, the 
appellant's representative asked for an increased rating for 
the appellant's PTSD.  The representative attached a VA 
medical discharge instruction sheet, dated in November 1994, 
that indicated that the appellant was "not employable."  
The RO later associated with the claims file medical records 
relating to the appellant's VA hospitalization for treatment 
of his PTSD from October 6, 1994 to November 17, 1994.  The 
employability section of the discharge summary stated that 
the appellant was "Not employable."

In Servello v. Derwinski, 3 Vet. App. 196 (1992), the United 
States Court of Appeals for Veterans Claims (known as the 
United States Court of Veterans Appeals prior to March 1, 
1999) (hereinafter Court) addressed the issue of entitlement 
to an earlier effective date in a TDIU claim and pointed out 
that the applicable statutory and regulatory provisions, 
properly construed, require that the Board look to all 
communications in the file that may be interpreted as 
applications for claims, formal and informal, for increased 
benefits.  38 U.S.C.A. § 5110(b)(2); see 38 C.F.R. 
§§ 3.400(o)(2), 3.155(a).  The veteran is not required to 
mention "unemployability."  See Gleicher v. Derwinski, 2 Vet. 
App. 26 (1991) (reversing Board decision denying TDIU 
benefits where appellant had requested an increase in the 
assigned 70 percent disability rating to 100 percent but did 
not specifically request TDIU); Snow v. Derwinski, 1 Vet. 
App. 417 (1991) (remanding matter to Board for consideration 
of TDIU claim where appellant had not raised it explicitly).

Applying 38 C.F.R. § 3.400(o)(2) and in view of the evidence 
of record, in this case an earlier effective date of October 
6, 1994 is warranted.  The Board finds that the March 23, 
1995 letter from the appellant's representative asking for an 
increased evaluation, in conjunction with the October 6, 1994 
VA hospital admission, is an informal claim for a total 
rating based on individual unemployability due to service 
connected disabilities.  Under the regulations, that 
application is deemed to be filed as of the date of receipt 
of the informal claim on October 6, 1994, the date of 
admission to a VA hospital for treatment of the service-
connected PTSD.  A claim specifying the benefit sought, an 
increased evaluation, was received within one year from the 
date of the hospital admission, namely on March 23, 1995.

Under the regulations cited above, the effective date can be 
no earlier than October 6, 1993, one year before the date of 
claim.  After careful review of the evidence of record, the 
Board finds no evidence of an earlier informal claim for an 
increased rating or a total rating within this period.  There 
are no such statements or other evidence received from the 
appellant during this time period.  Furthermore, the Board 
notes that there is no VA medical evidence of record dated 
within the one-year period and not considered in March 1994 
demonstrating that the appellant had symptoms equivalent to a 
70 percent rating or that he was medically determined to be 
unemployable due to service-connected disabilities prior to 
October 6, 1994.  Therefore, the assignment of an effective 
date earlier than October 6, 1994, the date of the claim, for 
the grant of the 70 percent rating is not warranted.  
Likewise, the assignment of an effective date earlier than 
October 6, 1994, the date of the claim, for the grant of the 
total rating based on individual unemployment is not 
warranted.


ORDER

Entitlement to an effective date of October 6, 1994, but no 
earlier, for the assignment of a 70 percent evaluation for 
PTSD is granted, subject to regulations pertinent to the 
distribution of monetary awards.  Entitlement to an effective 
date of October 6, 1994, but no earlier, for the assignment 
of a total rating based on individual unemployability due to 
service-connected disabilities is granted, subject to 
regulations pertinent to the distribution of monetary awards.



		
	MARY GALLAGHER
	Veterans Law Judge
	Board of Veterans' Appeals

 

